DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a rolled-on-surface element, classified in F16C 33/64.
II.	Claims 8-14, drawn to a method for repairing a rolled-on-surface element, classified in B23P 6/00.
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the rolled-on-surface element may be used in materially different processes of use, such as being used within a bearing, rather than a method being repaired.  Claim 1 does not recite that it is a repaired element.  Nor does claim 1 recite a damaged region that is (or was) removed.  Also, method claim 8 makes no mention that the damaged region must be less than 25% of a surface area.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Search in multiple classes and subclasses would be required.
Separate statuses in the art, specifically method v. apparatus.
Potential for divergent prosecution between method steps and apparatus structures.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The examiner’s facsimile number is 571-270-4257.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Moshe Wilensky/            Primary Examiner, Art Unit 3726